CRIST, Judge.
Action in ejectment. The trial court settled a dispute as to location of a fence with reference to a property line common to both parties. It awarded damages to respondents. We affirm.
In their first Point, appellants contend the trial court erred by incorporating into the judgment a survey, claiming this survey conflicted with and was superimposed upon an established prior survey. In their second Point, appellants object to the award of damages to respondents.
As to Point I, the survey incorporated in the judgment did not conflict with the prior established survey. It established respondent’s fence was not located on a common boundary line. As to Point II, there was substantial evidence supporting the award of damages to respondents.
The judgment of the trial court is supported by substantial evidence, and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, C.J., and REINHARD, J., concur.